3 U.S. 121 (____)
3 Dall. 121
The UNITED STATES
v.
RICHARD PETERS, District Judge.
Supreme Court of United States.

*125 Dallas, in opening the argument for the prohibition, contended.
*129 BY THE COURT:  We have consulted together on this motion; and, though a difference of sentiment exists, a majority of the Court are clearly of opinion, that the motion ought to be granted. Therefore,
                                         Let a Prohibition issue.
The Prohibition issued, accordingly, in the following form:
"UNITED STATES, ss.
THE PRESIDENT of the UNITED STATES to the honorable RICHARD PETERS, Esquire, Judge of the District Court of the United States, in and for the Pennsylvania district: It is shewn to the Judges of the Supreme Court of the United States, by Samuel B. Davis, That whereas by the laws of nations, and the treaties subsisting between the United States and the Republic of France, the trial of prizes taken on the high seas, without the territorial limits and jurisdiction of the United States, and brought within the dominions and jurisdiction of the said Republic, for legal adjudication, by vessels of war belonging to the sovereignty of the said Republic, acting under the same, and of all questions incidental thereto, does of right, and exclusively, belong to the tribunals and judiciary establishments of the said Republic, and to no other tribunal, or tribunals, court, or courts, whatsoever: And whereas by the said law of nations, and treaties aforesaid, the vessels of war belonging to the said French Republic, and the officers commanding the same, cannot, and ought not, to be arrested, *130 seized, attached, or detained, in the ports of the United States, by process of law, at the suit or instance of individuals, to answer for any capture or captures, seizure or seizures, made on the high seas, and brought for legal adjudication into the ports of the French Republic, by the said vessels of war, while belonging to, and acting under the authority and in the immediate service of the said Republic: And whereas bythe laws and treaties aforesaid, the District Courts of the United States have not, and ought not, to entertain jurisdiction or hold plea of such captures, made as aforesaid, under the above circumstances: And whereas by the laws of nations, the vessels of war of belligerent powers, duly by them authorized, to cruize against their enemies, and to make prize of their ships and goods, may, in time of war, arrest and seize the vessels belonging to the subjects or citizens of neutral nations, and bring them into the ports of the sovereign under whose commission and authority they act, there to answer for any breaches of the laws of nations, concerning the navigation of neutral ships, in time of war; and the said vessels of war, their commanders, officers and crews, are not amenable before the tribunals of neutral powers for their conduct therein, but are only answerable to the sovereign in whose immediate service they were, and from whom they derived their authority: And whereas, on or before the twentieth day of May, now last past, the said Samuel B. Davis, was, and now is, a Lieutenant of ships in the navy of the said French Republic, and commander of a corvette, or vessel of war, called the Cassius, then, and now, the property of the said Republic, and in her immediate service; and on the said twentieth day of May, was duly commissioned, by and under the authority of the said Republic, to cruize against her enemies, and make prize of their ships (as by his commission and the certificate of the minister plenipotentiary of the said Republic to the United States, to the court shewn, more fully appears) Nevertheless a certain James Yard, of the city of Philadelphia, merchant, not ignorant of the premises, but contriving and intending to disturb the peace and harmony subsisting between the United States and the French Republic, and him, the said Samuel B. Davis, wrongfully to aggrieve and oppress, and draw to another proof, him, the said Samuel B. Davis, and the said corvette, or vessel of war, of the French Republic, the Cassius, in the port of Philadelphia, under the protection of the laws of nations, and of the faith of treaties, has, by process out of the District Court of the United States, in and for the District of Pennsylvania, attached and arrested him, the said Samuel B. Davis, and the said corvette, or vessel of war, the Cassius, before the Judge of the said District Court, contrary to the said law of nations, and treaties, and *131 against the due form of the laws of the United States, hath unjustly drawn in plea, to answer to a certain libel, by him, the said James Yard, against him, the said Samuel B. Davis, and against the said corvette, or vessel of war, the Cassius, her tackle, apparel, and furniture, exhibited and promoted, craftily and subtilly therein alledging, articulating, and objecting, that on the said twentieth day of May, now last past, the said Samuel B. Davis, then commander of the said corvette, or vessel, the Cassius, did, forcibly, violently, and tortiously, take on the high seas, a certain schooner, or vessel, belonging to the said James Yard, called the William Lindsey, and brought her into Port de Paix, (in the dominion of the French Republic) where she still remains; and also alledging and articulating, that the said corvette, or vessel called the Cassius, was originally equipped and fitted for war, in the port of Philadelphia, in the United States, and that the said Samuel B. Davis, was at the time of the said capture, and now is, a citizen of the United States: Without this, however, and the said James Yard, not in any manner alledging, or articulating, that the said capture was made, within the territory, rivers, or bays, of the United States, or within in a marine league of the coast thereof, or that the said corvette or vessel, the Cassius, was so fitted or equipped for war in the United States, by the said French Republic, her agent, or agents, with their knowledge, or by the means, or procurement, or by the said Samuel B. Davis, or that at the time of her being so equipped, or fitted for war, in the United States, (if ever there she was so in any manner fitted or equipped) she was the property of the said French Republic, or that the said Samuel B. Davis was in any manner, in the said equipment, or sitting for war, concerned; and without this, also, and the said James Yard, not in any manner alledging, that the said Samuel B. Davis was retained, or engaged, in the service of the French Republic, within the territory or jurisdiction of the United States: And that the said James Yard, him, the said Samuel B. Davis, and the said corvette, or vessel of war, called the Cassius, by force of the process aforesaid, out of the said District Court, had and obtained, as aforesaid, still wrongfully detains, and the said Samuel B. Davis, and the French Republic, owner of the said corvette, or vessel of war, thereupon in the said District Court to answer, and in the premises, cause to be condemned, with all his power, endeavours, and daily contrives, in contempt of the government of the United States, against the laws of nations, and the treaties subsisting between the United States and the French Republic, and against the laws and customs of the United States, to the manifest violation of the law of nations, and treaties, and to the manifest disturbance of the peace and harmony happily subsisting between the *132 United States and the French Republic: Wherefore the said Samuel B. Davis, the aid of the said Supreme Court most respectfully requesting, hath prayed remedy by a writ of prohibition, to be issued out of the said Supreme Court, to you to be directed, do prohibit you from holding the plea aforesaid, the premises aforesaid any wife concerning, further before you:  You, therefore, are hereby prohibited, that you no further hold the plea aforesaid, the premises aforesaid in any wife touching, before you, nor any thing in the said District Court attempt, nor procure to be done, which may be in any wife to the prejudice of the said Samuel B. Davis, or the said corvette, or vessel of war, called the Cassius; or in contempt of the laws of the United States: And also, that from all proceedings thereon you do, without delay, release the said Samuel B. Davis, and the said corvette, or vessel of war, called the Cassius, at your peril.
WITNESS, the honorable JOHN RUTLEDGE, Esquire, Chief Justice of the said Supreme Court, at Philadelphia, this 24th day of August, in the year of our Lord one thousand seven hundred and ninety-five, and of the independence of the United States, the twentieth.
I. WAGNER, D.C. Sup. Ct. U.S.[*]
NOTES
[*]  The proceedings on the libel for damages in the District Court, were accordingly superseded; but an information, Ketland, qui tam, &c. was immediately afterwards filed in the Circuit Court, against the Corvette for the illegal out-fit in violation of the act of Congress, and the vessel being thereupon attached, an application was made to Judge Peters, to discharge her on giving security, but the Judge was of opinion, that he had no power as District Judge, to make such an order in a cause depending in the Circuit Court. The French Minister, then deeming (as I have been informed) this prosecution to be a violation of the rights and property of the Republic, delivered a remonstrance to our government; and, converting the judicial enquiry into a matter of state, abandoned the Corvette, and discharged the officers and crew. See 2 vol. p. 365. Ketland qui tam versus the Cassius.